Case: 11-30686     Document: 00511671865         Page: 1     Date Filed: 11/21/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 21, 2011

                                     No. 11-30686                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KELDA PRICE WELLS; BETHANY WELLS; KELVIN WELLS; PATRICK
WELLS; TREASURE WELLS,


                                                  Plaintiffs–Appellants
v.

UNITED STATES DEPARTMENT OF EDUCATION OFFICE FOR CIVIL
RIGHTS,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No.3:11-CV-16


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The Appellants filed this pro se suit against the United States Department
of Education Office for Civil Rights alleging violations of the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552 et seq., the No Child Left Behind Act
(“NCLBA”), 20 U.S.C. § 6301 et seq., and the Civil Rights Act of 1964. The


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30686    Document: 00511671865      Page: 2   Date Filed: 11/21/2011



                                  No. 11-30686

district court allowed the Appellants to proceed in forma pauperis under 28
U.S.C. § 1915(a)(1). A magistrate judge issued a report recommending dismissal
under 28 U.S.C. § 1915(e) because the Appellants failed to state a claim on which
relief may be granted. The district court adopted the magistrate judge’s report
and dismissed the Appellants’ suit under § 1915(e). 28 U.S.C. § 1915(e)(2)(B)(ii).
      Because the in forma pauperis (IFP) provision allows persons to bring
their claims in federal court without the usual costs associated with litigation,
“district courts are vested with especially broad discretion in making the
determination of whether an IFP proceeding is frivolous.” Green v. McKaskle,
788 F.2d 1116, 1119 (5th Cir. 1986). Therefore, we review IFP dismissals under
an abuse-of-discretion standard. Hicks v. Garner, 69 F.3d 22, 24 (5th Cir. 1996).
We have said that “an IFP proceeding may be dismissed if (1) the claim’s
realistic chance of ultimate success is slight; (2) the claim has no arguable basis
in law or fact; or (3) it is clear that the plaintiff can prove no set of facts in
support of his claim.” Id. Moreover, although we “liberally construe” the filings
of pro se litigants and “apply less stringent standards to parties proceeding pro
se than to parties represented by counsel,” pro se appellants must still brief the
issues such that an appellate court can reasonably pass on them. Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
      Here, the Appellants seek review of the district court’s determination as
to their FOIA requests and the district court’s pre-answer dismissal of the
Appellants’ complaint. Though there are mentions in the Appellants’ brief to
NCLBA and the Civil Rights Act, there are no facts in the brief that could
support a cause of action under either statute; it appears therefore that these
claims have been abandoned on appeal. As stated above, the district court has
broad discretion over IFP complaints and the mere fact that the district court did
not see fit to require a responsive pleading is not an abuse of discretion. Green,
788 F.2d at 1119. As to Appellants’ FOIA complaints, it appears that the

                                        2
   Case: 11-30686    Document: 00511671865     Page: 3   Date Filed: 11/21/2011



                                  No. 11-30686

Appellants are upset about the Department of Education’s withholding records
with respect to “08-462, 10-323, and 11-603.” FOIA requires that those seeking
records from a government agency “reasonably describe[] such records” sought.
5 U.S.C. § 552(a)(3). Because of this failure to reasonably describe the records
sought, the district court dismissed the Appellants’ FOIA claims. As we cannot
decipher which records the Appellants are seeking, we cannot say that the
district court abused its discretion in dismissing the suit on this basis.
      For the foregoing reasons, we AFFIRM the district court’s dismissal of the
Appellants’ complaint.
      AFFIRMED.




                                        3